Berry, J.
This case calls in question the validity of certain proceedings for grading, curbing and paving a portion of Third street in the city of St. Paul. The proceedings-•were had under provisions of ‘ ‘ an act to authorize the city of St. Paul to levy assessments for local improvements,” approved March 6, 1871, (Sp. Laivs 1871, ch. 32,) as amended February 29, 1872. Sp. Laws 1872, ch. 2. The-act and amendment were passed under § 1, art. 9, of our constitution, as amended in 1869, (see Laws 1869, ch. 51,) so as to read as follows, viz. : “All taxes to be raised in this state shall be as nearly equal as may be, and all property upon which taxes are to be levied shall have a cash valuation, and be equalized and uniform throughout the-state ; provided that the legislature may, by general law or special act, authorize municipal corporations to levy assessments for- local improvements upon the property fronting-upon such improvements, or upon the property to be benefited by such improvements, without regard to a cash valuation, and in such manner as the legislature may prescribe.”
1. The plaintiffs’ counsel contend that, Third street being-*507the principal thoroughfare of the city of St. Paul, the grading, curbing and paving of a portion thereof, as in this instance, were not “ local improvements.”
By common usage, especially as evidenced by the practice of courts and text-writers, the term “local improvements” is employed as signifying improvements made in a particular locality, by which the real property adjoining or near such locality is specially benefited. Cooley on Taxation, 109, 110, 177, 419, 423, 447, 459; Dillon, Mun. Corp. §§ 400, 401, 586, 596, 597, and many cases cited by these authors; Dorgan v. City of Boston, 12 Allen, 223. An examination of these authorities will also show that the term “local improvements,” or terms synonymous, are more commonly applied to the grading, curbing and paving of streets than to any other class of improvements. Our constitution is to be presumed to have employed the term “ local improvements ” in the sense which is thus attributed to it by common usage. That this was in fact the sense in which the term in question was used in the constitution will, perhaps, be further apparent when it is considered that the local improvement amendment was adopted in 1869, specially in view of the decision in Stinson v. Smith, 8 Minn. 366. A consideration of the difficulties presented by that case, and of analogous difficulties which will readily suggest themselves, will tend to confirm the notion that the amendment of 1869 designed to reriiedy the defects of the original constitution by using the term ‘ ‘ local improvements ” in the sense indicated above.
From this constitutional amendment it follows that the fact that the street to be improved is the most public thoroughfare in the city does not prevent the improvement from being “local;” but the local character of the improvement depends upon the special benefit which will result to the real property adjoining or near the locality in which the improvement is to be made.
2. The plaintiffs contend that the proceedings in ques*508tion are invalid because the law under which they were had does not insure to the property owner a constitutional mode of taxation. The principle of local assessments is that the special benefits which will accrue to a property owner from a proposed local improvement will be at least equal to the tax assessed upon his property on account of such, improvement. Cooley on Taxation, ch. 20; Dillon Mun. Coi-p. § 596. It is accordingly well argued by plaintiffs’ counsel that the law under which local improvements are to be made should keep this principle in view, and should, therefore, provide in some reasonable way for the protection of the property owner from over-taxation — that is to say, from taxation exceeding special benefits. The plaintiffs claim that the law under consideration has failed to do this —and is, therefore, unconstitutional — because, at two points in the proceedings, the right of the property owner to be protected from over-taxation is “ left to chance.” The first of these points is in ordering the work to be done without enquiring “ whether the special benefits accruing to property will balance the assessment that would have to be imposed to pay for the same.”
Under the provisions of § 5 of the act in question, applications for local improvements (sidewalks excepted) are referred by the common council to the board of public works, which is required “to proceed to investigate the same,” and report. Upon the coming in of the report it is the duty of the common council to determine whether or not the improvement shall be made. The effect of this is to finally submit the whole question of making a proposed improvement to the decision and discretion of the common council. It is for the common council to determine this question, by the aid of the report of the board of public works, and by resorting to such other moans and sources of information as will, in their judgment, enable them to arrive at a correct conclusion. Among other matters into which it is necessarily their duty to enquire, in order to *509arrive at a correct determination of the general question before them, is whether the special benefits which will result from the proposed improvement will be as great as the expense of making it; or, in other words, whether the improvement can be paid for without subjecting the property specially benefited by it to taxation in excess of the special benefits. The effect of the act under consideration is to make their determination of this question, as well as of the whole matter of ordering the improvement to be made, final and conclusive, unless, perhaps, in case of fraud or mistake.
As respects taxation, the authority of the legislature is limited only by the constitution and the nature of taxation itself. Cooley on Taxation, ch. 2. It was, therefore, competent for the legislature to give this final and conclusive effect to the determination of the common council — that is to say, it was competent for the legislature to enact that their determination, as a part of the machinery of taxation, should be final and conclusive, as respected the question whether a proposed local improvement was of such a character that the amount of taxes necessary to be raised to pay for the exiiense of making it would exceed the special benefits which would result from its ■ accomplishment.
The second point in the proceedings, at which, as the plaintiffs contend, the rights of the property owner are left unprotected by the law from unconstitutional over-taxation, is in the letting of the contract to make the proposed local improvement without any restriction upon the board of public works as to the price to be paid.
The final and conclusive determination of the common council, that the case of a proposed improvement is one in which the requisite taxation will not exceed the special benefits, is to be taken as involving and depending upon the idea that the improvement will be made at a fair price. Now, when the contract comes to be let, it is put up at auction, (so to speak,) and awarded to the lowest bidder. The *510practice of selling at auction is allowed, authorized, or required by law in a multitude of cases, as, for instance, in sales upon execution, mortgage sales, judicial sales of all kinds, sales by lien-holders, etc. In all these cases the law proceeds on the theory and presumption that upon a sale at auction, where free competition is allowed, property does bring a fair price. Mutatis mutandis, the same presumption is applicable to the letting of a contract for a local improvement, as provided in the law under consideration. If, through any unfair practices, the operation of this presumption is prevented, a remedy will not be wanting.
In respect to the assessment of the expense of making a particular improvement, the board of public works exercises an authority with which it is competent for the legislature to vest it. When mone}r is to be raised by taxation, it is for the legislature, in its discretion, to determine how much shall be raised, and for what purpose, and to mark out the boundaries of the tax district, or to provide for the determination of the amount to be raised, and the purpose of raising it, and for the designation of the tax district, by some subordinate authority — it being, of course, necessary that the purpose of the taxation should especially pertain to the tax district. Cooley on Taxation, ch. 5, and pp. 449-451. It is upon this principle that towns, cities and counties are made tax districts for the purpose of laying out and constructing public highways, and of keeping the same in repair, and their officers are also invested with authority to determine how much money shall be raised for these purposes, and upon what particular highway it shall be expended. So, by the provisions of the act under consideration, the determination of the purpose for which money shall be raised is committed to the common council, the determination of how much shall be raised is, perhaps, to some extent, committed to both the common council and the board of public works, while the marking out of the boundaries of the tax district is committed to the latter exclusively. Upon the subject thus *511committed to it, the action of the board of public works is conclusive. The provisions of the act under consideration declare it to be so, and it was entirely competent for the legislature to give the action of the board this conclusive character. Cooley on Taxation, 449-451.
So far as the manner of levying assessments is concerned, the constitutional amendment declares that it may be “such as the legislature may prescribe.”
But, assuming the constitutionality of the law, the plaintiffs contend that the law was not followed in the proceedings involved in this case, first, because neither the order of the council referring the application for the improvement to the board of public works, nor the report of the board, nor the final order of the council, described “ any particular kind or pattern of wooden block pavement, or any particular mode of constructing the same.”
The order of reference propounded to the board the. question whether “the paving of Third street, with a Nicholson •or other wooden pavement, was proper and necessary?” The report of the board answers this question in its own terms in the affirmative. The final order of the council directs that Third street, from the so-called Seven Corners to Sibley street, be paved “with a Avooden block pavement.” When it is observed that there are many kinds of wooden pavement, that many of them are patented, that the Avliole matter of a proposed improvement appeals largely to the discretion of those entrusted Avith its accomplishment, and that this discretion should be so exercised as to secure such a pavement as will be for the best interest of the parties concerned, cost and quality considered, Ave think these descriptions must be regarded as sufficient. A description of any one only of the many kinds of Avooden pavement would very much narrow the field of competition among the bidders for the contract of making the improvement. If the description Avere of one of the patented kinds the effect might be to prevent competition altogether, and to place *512the property owners to be taxed at the mercy of a patentee. Even if it did not have this effect, it would deprive the property owners of the benefit of the competition of all other patentees.
It was not necessary that the particular kind of pavement to be adopted should be fixed upon in order to determine whether the cost of the improvement would not exceed the special benefits resulting from it. The work is required to-be let to the lowest bidder — that is to say, to the person whose bid is the lowest, considering the character and price of the work which he proposes to do. With this requirement of the law in view, there is no reason why the council or board of public works might not, after an enquiry into the respective merits and cost of the different kinds of wooden pavement, make a reasonably satisfactory comparison of cost and special benefits.
Neither does the generality of the description contained in the final order of the council to the board of public works amount, as counsel contend, to an “ unlawful attempt on the part of the council to delegate to the board the power, and to impose upon it the duty, of determining the character of the improvement.” The council ordered a “wooden block pavement” to be constructed, and this description we have already determined to be sufficiently specific. Upon the receipt of the order it becomes the duty of the board to proceed to let the contract. The character of the improvement has been already determined by the council as “a wooden block pavement.” In accepting a bid for a particular kind of wooden block pavement, the board is not performing the functions of the council in determining the character of the improvement, but is discharging its duty to let the work to the lowest bidder, cost and quality considered.
Another position taken by plaintiffs’ counsel in support of his claim, that the provisions of the law have not been complied with, is that “ the omission to have plans and *513specifications of the proposed improvement made and deposited with the clerk of the hoard, for the inspection of bidders, before advertising for bids, and the further omission in the advertisement to call for bids for any particular hind of pavement, and the call in the advertisement for bids-for all kinds of pavement indifferently, were fatal to the proceedings, because they wholly prevented that competition for the contract for doing the work, the benefits oi which the assessment law secured to the tax payer.”
Section 27 of the act before cited provides that Avhen a public improvement for which an assessment is to be made is ordered, the board of public Avorks “shall cause proposals for doing said work to be advertised in the official paper of the city, a plan and profile of the work to be done, accompanied Aifith' specifications for doing the same, being first deposited with the clerk of said board, to be kept by him at all times open for public inspection, which advertisement shall state substantially the Avork to be done.” The case shoivs that, before the publication of the advertisement for bids, specifications for grading, preparatory to paving, and a cross-section of the pavement proposed to be laid, were deposited with the clerk of the board. The cross-section shows the thickness of the proposed paving, its level as compared with the level of the sidewalks, its slopes from the centre of the street to the centres of the gutters on each side, and from the centres of the gutters to the curbing. It is certainly “ a plan and profile of the work to be done,” and we see no reason to question its sufficiency. The requirement of accompanying specifications is to be construed with reference to the nature of the purposed improvement. In view of the conclusion to which we have arrived, as to the sufficiency of the description of the proposed improvement as “ a wooden block pavement,” we are of opinion that the case of the paving in question was not one in which the board is required, in the exercise oí *514sound discretion, to furnish any more particular specifications than those which appear upon the cross-section.
With reference to the generality of the advertisement, it is unnecessary to add anything to what we have already said upon the sufficiency of the description of the pavement contained in the order of the common council, especially in view of the fact that the law only requires that the advertisement “ shall state substantially the work to be done.”
Judgment affirmed.